773 N.W.2d 662 (2009)
In re Xadrian Victorious TORRES, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Wilfredo TORRES, Respondent-Appellant.
Docket No. 139771. COA No. 290703.
Supreme Court of Michigan.
October 23, 2009.

Order
On order of the Court, the application for leave to appeal the September 8, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J, would grant leave to appeal.